Appeal from a judgment of the County Court of Saratoga County (Scarano, Jr., J.), rendered May 17, 2005, convicting defendant upon his plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
Defendant, who waived his right to appeal, pleaded guilty to attempted criminal sale of a controlled substance in the third degree in satisfaction of a seven-count indictment. He was sentenced in accordance with the negotiated plea agreement to a prison term of 2 to 6 years, with a recommendation that defendant participate in various drug and alcohol treatment programs. On appeal, appellate counsel for defendant seeks to be relieved of his assignment on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and appellate counsel’s brief, we agree. The judgment is, accordingly, affirmed and the application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Crew III, J.E, Feters, Spain, Carpinello and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.